          Case 2:18-cv-02747-MSG Document 120 Filed 10/30/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________
CHRISTINA WILLIAMS and MICHAEL :
STERMEL, on behalf of themselves and all :
others similarly situated,                :           CASE NO. 2:18-cv-02747-MSG
                                          :
                        Plaintiffs,       :
                                          :
               vs.                        :
                                          :
RED STONE, INC., as successor in interest :
to MACFARLANE GROUP, INC.,                :
MEDLEY OPPORTUNITY FUND II, LP, :
MARK CURRY, BRIAN MCGOWAN,                :
VINCENT NEY, and other JOHN DOE           :
Persons or entities,                      :
                                          :
                        Defendants.       :


                     STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiffs Christina Williams and Michael Stermel (“Plaintiffs”), by counsel, and

Defendants Red Stone, Inc. et al., by counsel, hereby stipulate and agree that all matters between

them have been compromised and settled, and that Plaintiffs’ cause against Defendants should be

dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees. The parties

further stipulate and respectfully request that, notwithstanding the positions taken and arguments

made by all parties in this case, the Court enter an Order retaining jurisdiction over this matter

for the sole and limited purpose and only to the extent necessary to enforce the terms and

conditions of the parties’ Confidential Settlement Agreement and Release.

Dated:          October 30, 2020

                                      Respectfully Submitted,
        Case 2:18-cv-02747-MSG Document 120 Filed 10/30/20 Page 2 of 5




CHRISTINA WILLIAMS and MICHAEL                RED STONE, INC., successor in interest to
STERMEL                                       MACFARLANE GROUP, INC.

By Counsel                                    By Counsel

/s/ Michael J. Quirk                          /s/ Rob Rosette
Michael J. Quirk, Esq. (PA I.D. No. 204677)   Rob Rosette (pro hac vice application
40 West Evergreen Avenue, Suite 104           pending)
Philadelphia, PA 19118-3324                   Anna Bruty (pro hac vice application
Telephone: (856) 667-0500                     pending)
mquirk@motleyrice.com                         Lauren Mulhern (pro hac vice application
                                              pending)
Sarah Hansel, Esq. (PA I.D. No. 319224)       Rosette, LLP
Woodland Falls Corporate Center               565 West Chandler Blvd.
210 Lake Drive East, Suite 101                Suite 212
Cherry Hill, NJ 08002-1163                    Chandler, AZ 85225
(856) 667-0500                                Telephone: (480) 889-8990
shansel@motleyrice.com                        Facsimile: (480) 889-8997
                                              Email: rosette@rosettelaw.com
Matthew W.H. Wessler, Esq. (pro hac vice)     Email: abruty@rosettelaw.com
1900 L Street, NW, Suite 312                  Email: lmulhern@rosettelaw.com
Washington, D.C. 20036
(202) 888-1741                                Tamara S. Grimm, Esquire
matt@guptawessler.com                         O’Hagan Meyer
                                              100 North 18th Street, Suite 700
Counsel for Plaintiffs                        Two Logan Square
                                              Philadelphia, PA 19103
                                              Telephone: (267) 386-4365
                                              Facsimile: (215) 665-8300
                                              tgrimm@ohaganmeyer.com

                                              Charles K. Seyfarth (pro hac vice)
                                              Elizabeth Scott Turner (pro hac vice)
                                              O’Hagan Meyer
                                              411 East Franklin Street, Suite 500
                                              Richmond, Virginia 23219
                                              Telephone: (804) 403-7137
                                              Facsimile: (804) 403-7110
                                              cseyfarth@ohaganmeyer.com

                                              Counsel for Specially-Appearing Defendant
                                              Red Stone, Inc., successor in interest to
                                              MacFarlane Group, Inc.


                                              2
Case 2:18-cv-02747-MSG Document 120 Filed 10/30/20 Page 3 of 5




                              MEDLEY OPPORTUNITY FUND II, LP

                              By Counsel

                              /s/ Stephen R. Chuk
                              Stephen R. Chuk (PA Bar No. 309715)
                              1001 Pennsylvania Avenue, NW
                              Suite 600 South
                              Washington, DC 20004
                              Telephone: (202) 416-6800
                              Facsimile: (202) 416-6899
                              Email: schuk@proskauer.com

                              Christopher E. Ondeck (pro hac vice)
                              Proskauer Rose LLP
                              1001 Pennsylvania Avenue, NW
                              Suite 600 South
                              Washington, DC 20004
                              Telephone: (202) 416-6800
                              Facsimile: (202) 416-6899
                              Email: condeck@proskauer.com

                              Timothy W. Mungovan (pro hac vice)
                              Michael R. Hackett (pro hac vice)
                              William D. Dalsen (pro hac vice)
                              Proskauer Rose LLP
                              One International Place
                              Boston, MA 02110
                              Telephone: (617) 526-9600
                              Facsimile: (617) 526-9899
                              Email: tmungovan@proskauer.com
                              Email: mhackett@proskauer.com
                              Email: wdalsen@proskauer.com

                              Counsel for Specially-Appearing Defendant
                              Medley Opportunity Fund II, LP

                              MARK CURRY

                              By Counsel

                              /s/ Craig Singer
                              Craig Singer (PA ID No. 71394)
                              Williams & Connolly LLP
                              725 Twelfth Street, N.W.
                              Washington, DC 20005

                              3
Case 2:18-cv-02747-MSG Document 120 Filed 10/30/20 Page 4 of 5




                              Telephone: (202) 434-5000
                              Facsimile: (202) 434-5029
                              E-mail: rrodman@wc.com
                              E-mail: csinger@wc.com

                              Ellen Brotman (PA ID No. 71775)
                              Brotman Law
                              One South Broad Street
                              Suite 1500
                              Philadelphia, PA 19107
                              Telephone: (215) 609-3247
                              Email: ebrotman@ellenbrotmanlaw.com

                              Attorneys for Specially-Appearing Defendant
                              Mark Curry

                              BRIAN MCGOWAN AND VINCENT
                              NEY

                              By Counsel

                              /s/ Richard L. Scheff
                              Richard L. Scheff (PA ID No. 35213)
                              Jonathan Boughrum (PA ID No. 91019)
                              David F. Herman (PA ID No. 318518)
                              ARMSTRONG TEASDALE LLP
                              1500 Market Street, Suite 1200
                              Telephone: (215) 246-3478
                              rlscheff@armstrongteasdale.com
                              jboughrum@armstrongteasdale.com
                              Dherman@armstrongteasdale.com

                              Attorneys for Defendants Brian McGowan
                              and Vincent Ney




                              4
          Case 2:18-cv-02747-MSG Document 120 Filed 10/30/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 30th day of October 2020, I electronically filed the foregoing

Stipulation of Dismissal With Prejudice and attached Proposed Order using the Court’s CM/ECF

system, and thereby served it upon all counsel of record for Defendants.

Dated:          October 30, 2020

                                               /s/ Michael J. Quirk
                                               Michael J. Quirk
                                               Counsel of Record for Plaintiffs




                                                  5
